1:19-cr-00496-
pend 18. cL OOLOR CIN peared iS. Filed FH ERO Boge f oft Loft

PELUSO & LOUGER, LLP
70 LAFAYETTE STREET
NEW YORK, NEW YORK 10013
PelusoandT ouger.com

Ph. No. (212) 605-1234
Fax No. (212) 513-1989

icity PR IROrh
April 20, 2020 Li Liu) -) fa 20
By ECF

Honorable Colleen McMahon
United States District Court fudec : Ee
Inited States Courthouse \ PKWY

CPP e'G

4} | Mieka ate
10 Foley Square

New York, New York 1LOUU7

Re: United States v. Calvin Hudson, i i SAS pf
7 £ az {és fe Neath peaaingeaiaies sa.
IO CDP f ay } £F/
19 ( K 496 (CM) ? faA-

Your Honer,

Dam writing on behalf of myself and co-counsel Dan Wachtell, to most respectfully
request, that the Court allow counsel to subnmut interim vouchers in this matter, This
crisis has caused a delay in this matter beyond the original trial date. It 1s also, I'm
sure the Court would agree, hard to determine when the trial in this matter will
difficult financial times counsel would be greatly

' ti ey bep esdoee Thi » th
actugHy LIKE place Thus, in tnese d

ie ja Fel a - 4 nme tr river tart _ ‘¥ “4 hoa
JP DPE ative th the Gourt woul a Pant COUNSECHS PeqQUuest for interim vauchers

nS “ur rypipgeh 1 i. rn . 7“ + a ' ' 1, fey tae | ii
< VOU very mucn for your comsideration of this matter. | HOpe tne Court and a

 

* i 4 - . 7 . } te
of its famuy and pct sonnel are and stav healthy

Most Respectfully

a,

ly,

Oawin Tt ate
David Touger

4/21/20.

¥

“<< =

 

 

i spe) let
